Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Final Office action is based on the 16/649442 application originally filed March 20, 2020.
Amended claims 12-14, 24-26, 28, 31, 37 and 38, filed April 26, 2021, are pending and have been fully considered.
The rejection under 35 USC 112 2nd paragraph is withdrawn in light of applicants claimed amendments and remarks.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12-14, 24-26, 28 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stohr et al. (US 2009/0064568) hereinafter “Stohr” in view of Placek et al. (US 2006/0240999) hereinafter “Placek”.
Regarding Claim 12
Stohr discloses in paragraph 0034, ester-comprising polymers are understood to mean polymers which are obtainable by polymerizing monomer compositions which comprise ethylenically unsaturated compounds having at least one ester group, which are referred to hereinafter as ester monomers. Accordingly, these polymers contain ester groups as part of the side chain. These polymers include in particular polyalkyl (meth)acrylates (PAMAs), polyalkyl fumarates and/or polyalkyl maleates. 
Stohr discloses in paragraph 0043, component (I) include (meth)acrylates, fumarates and maleates which derive from saturated alcohols, such as methyl (meth)acrylate, ethyl (meth)acrylate, n-propyl (meth)acrylate, isopropyl (meth)acrylate, n-butyl (meth)acrylate, tert-butyl (meth)acrylate and pentyl (meth)acrylate, hexyl (meth)acrylate; cycloalkyl (meth)acrylates such as cyclopentyl (meth)acrylate, cyclohexyl (meth)acrylate; (meth)acrylates which derive from unsaturated alcohols, such as 2-propynyl (meth)acrylate, allyl (meth)acrylate and vinyl (meth)acrylate.  Stohr discloses component (I) is present in the amount of 0 to 40% weight.  
Stohr discloses in paragraph 0045, component (II) include (meth)acrylates, fumarates and maleates which derive from saturated alcohols, such as 2-ethylhexyl (meth)acrylate, heptyl (meth)acrylate, ter-butyl(meth)acrylate, 2-ter t-butylheptyl(meth)acrylate, octyl (meth)acrylate, 3-isopropylheptyl (meth)acrylate, nonyl (meth)acrylate, decyl (meth)acrylate, undecyl (meth)acrylate, 5-methylundecyl (meth)acrylate, dodecyl (meth)acrylate, 2-methyldodecyl (meth)acrylate, tridecyl (meth)acrylate, 5-methyltridecyl (meth)acrylate, tetradecyl (meth)acrylate, pentadecyl (meth)acrylate; (meth)acrylates which derive from unsaturated alcohols, for example oleyl (meth)acrylate; cycloalkyl (meth)acrylates such as 3-vinylcyclohexyl (meth)acrylate, bornyl (meth)acrylate; and the corresponding fumarates and maleates.  Stohr discloses in paragraph 0044, component (II) is present in the amount of 10 to 98% weight.  
	It is to be noted, Stohr fails to specifically teach component (I) and component (II) in the claimed ratio ranges from 98:2 to 80:10.  
	However, it is known in the art to polymerize monomers comprising (I) tert-butyl or ethyl (meth)acrylates and (II) 2-ethylhexyl (meth) acrylate in a ratio amount from 98:2 to 80:10, as taught by Placek.
	Placek discloses use polyalkylmethacrylate polymers in functional fluids (see abstract).  Placek discloses in paragraph 0021, these polymers obtainable by polymerizing compositions comprising alkylmethacrylate monomers are well known in the art.  
Placek discloses in paragraph 0023, mixtures to obtain preferred polyalkylmethacrylate polymers contain 0 to 100 wt % based on the total weight of the monomer mixture of one or more ethylenically unsaturated ester compounds of formula (1).  Placek discloses in paragraph 0024, examples of monomers are, among others, (meth)acrylates, fumarates and maleates, which derived from saturated alcohols such as methyl (meth)acrylate, ethyl(meth)acrylate, n-propyl(meth)acrylate, isopropyl(meth)acrylate, n-butyl(meth)acrylate, tert-butyl(meth)acrylate, pentyl(meth)acrylate and hexyl (meth)acrylate, 2-ethylhexyl(meth)acrylate, heptyl(meth)acrylate, octyl(meth)acrylate; cycloalkyl(meth)acrylates, like cyclopentyl(meth)acrylate, 3-vinylcyclohexy](meth)acrylate, cyclohexyl(meth)acrylate. 
It is to be noted, due to Placek disclosing the monomer mixture of one or more ethylenically unsaturated ester compounds in the amount of 0 to 100 wt%, the weight percent overlaps the claimed ratio ranges from 98:2 to 80:10, meeting the ratio of claim 12 of the present invention.  
The poly(meth)acrylates and amount of poly(meth)acrylates of Placek overlap the poly(meth)acrylates and amount of poly(meth)acrylates of Stohr.  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to discover optimum or workable ranges of the amount of poly(meth)acrylates monomers through routine experimentation of polymerizing various monomers.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding Claims 13 and 14
Stohr discloses in paragraph 0034, ester-comprising polymers are understood to mean polymers which are obtainable by polymerizing monomer compositions which comprise ethylenically unsaturated compounds having at least one ester group, which are referred to hereinafter as ester monomers. Accordingly, these polymers contain ester groups as part of the side chain. These polymers include in particular polyalkyl (meth)acrylates (PAMAs), polyalkyl fumarates and/or polyalkyl maleates. 
Stohr discloses in paragraph 0043, component (I) include (meth)acrylates, fumarates and maleates which derive from saturated alcohols, such as methyl (meth)acrylate, ethyl (meth)acrylate, n-propyl (meth)acrylate, isopropyl (meth)acrylate, n-butyl (meth)acrylate, tert-butyl (meth)acrylate and pentyl (meth)acrylate, hexyl (meth)acrylate; cycloalkyl (meth)acrylates such as cyclopentyl (meth)acrylate, cyclohexyl (meth)acrylate; (meth)acrylates which derive from unsaturated alcohols, such as 2-propynyl (meth)acrylate, allyl (meth)acrylate and vinyl (meth)acrylate.  Stohr discloses component (I) is present in the amount of 0 to 40% weight.  
Stohr discloses in paragraph 0045, component (II) include (meth)acrylates, fumarates and maleates which derive from saturated alcohols, such as 2-ethylhexyl (meth)acrylate, heptyl (meth)acrylate, ter-butyl(meth)acrylate, 2-tert-butylheptyl(meth)acrylate, octyl (meth)acrylate, 3-isopropylheptyl (meth)acrylate, nonyl (meth)acrylate, decyl (meth)acrylate, undecyl (meth)acrylate, 5-methylundecyl (meth)acrylate, dodecyl (meth)acrylate, 2-methyldodecyl (meth)acrylate, tridecyl (meth)acrylate, 5-methyltridecyl (meth)acrylate, tetradecyl (meth)acrylate, pentadecyl (meth)acrylate; (meth)acrylates which derive from unsaturated alcohols, for example oleyl (meth)acrylate; cycloalkyl (meth)acrylates such as 3-vinylcyclohexyl (meth)acrylate, bornyl (meth)acrylate; and the corresponding fumarates and maleates.  Stohr discloses in paragraph 0044, component (II) is present in the amount of 10 to 98% weight.  
	It is to be noted, Stohr fails to specifically teach component (I) and component (II) in the claimed ratio ranges from 85:5:10 to 80:15:5.  
	However, it is known in the art to polymerize monomers comprising (I) tert-butyl or ethyl (meth)acrylates and (II) 2-ethylhexyl (meth) acrylate in a ratio amount from 85:5:10 to 80:15:5, as taught by Placek.
	Placek discloses use polyalkylmethacrylate polymers in functional fluids (see abstract).  Placek discloses in paragraph 0021, these polymers obtainable by polymerizing compositions comprising alkylmethacrylate monomers are well known in the art.  
Placek discloses in paragraph 0023, mixtures to obtain preferred polyalkylmethacrylate polymers contain 0 to 100 wt % based on the total weight of the monomer mixture of one or more ethylenically unsaturated ester compounds of formula (1).  Placek discloses in paragraph 0024, examples of monomers are, among others, (meth)acrylates, fumarates and maleates, which derived from saturated alcohols such as methyl (meth)acrylate, ethyl(meth)acrylate, n-propyl(meth)acrylate, isopropyl(meth)acrylate, n-butyl(meth)acrylate, tert-butyl(meth)acrylate, pentyl(meth)acrylate and hexyl (meth)acrylate, 2-ethylhexyl(meth)acrylate, heptyl(meth)acrylate, octyl(meth)acrylate; cycloalkyl(meth)acrylates, like cyclopentyl(meth)acrylate, 3-vinylcyclohexy](meth)acrylate, cyclohexyl(meth)acrylate. 
It is to be noted, due to Placek disclosing the monomer mixture of one or more ethylenically unsaturated ester compounds in the amount of 0 to 100 wt%, the weight percent overlaps the claimed ratio ranges from 85:5:10 to 80:15:5, meeting the ratio of claim 13 of the present invention.  
The poly(meth)acrylates and amount of poly(meth)acrylates of Placek overlap the poly(meth)acrylates and amount of poly(meth)acrylates of Stohr.  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to discover optimum or workable ranges of the amount of poly(meth)acrylates monomers through routine experimentation of polymerizing various monomers.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding Claim 24
	Stohr discloses in paragraph 0059, the ester-comprising polymers may generally have a molecular weight in the range of 1000 to 1000000 g/mol, without any intention that this should impose a restriction. These values are based on the weight-average molecular weight Mw of the polydisperse polymers in the composition. This parameter can be determined by GPC. 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding Claims 25 and 26
	Stohr discloses paragraph 0033, the fuel composition comprises 0.05 to 5% by weight, of at least one ester-comprising polymer.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Response to Arguments
Applicant's arguments filed April 26, 2021 have been fully considered but they are not persuasive.
Applicants argued: “Turning to Stohr, it is directed towards the use of acrylate polymers as flow improvers of diesel fuels at low temperatures. Stohr does not teach or suggest the use of acrylate polymers in a diesel fuel to inhibit or reduce the production of foam. As the Examiner noted on page 9, first full paragraph, Stohr fails to specifically teach the claimed ratio ranges from 98:2 to 80:10. Indeed, Applicants respectfully assert the Stohr publication expressly teaches away from the claimed range. Paragraphs [0042]-[0043] of Stohr state that the polymers are prepared using "0- 40% by weight, preferably 0.1 to 30% by weight, in particular 0.5 to 20% by weight of an acrylate component that includes ethyl (meth)acrylate and tert-butyl (meth)acrylate (or tertiary butyl (meth)acrylate). Ethyl (meth)acrylate and tertiary butyl (meth)acrylate are the solubility monomers used for the polymer of claim 12 in the current application. The weight ratio of the ranges of the solubility monomer in claim 12 ranges from 98:2 to 80:10. In other words, the polymers of claim 12 are prepared using 80-98 wt% of a solubility monomer. The ranges of 0.1 to 30 and 0.5 to 20 wt% taught as preferred in Stohr are outside the scope of the current claims.”
Applicants arguments are not deemed persuasive.  First, Stohr is not relied upon to teach the claimed ratio of claim 12 of the present invention, see above rejection.  Second, Placek is not relied upon for only the preferred embodiments but rather its entirety. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  Therefore, as stated in the above rejection, it is maintained, due to Placek disclosing the monomer mixture of one or more ethylenically unsaturated ester compounds in the amount of 0 to 100 wt%, the weight percent overlaps the claimed ratio ranges from 98:2 to 80:10, meeting the ratio of claim 12 of the present invention.  
Applicants argued: “Nor does Placek cure the deficiencies of Stohr. Like Stohr, Placek teaches preferred ranges of the solubility monomer outside the ranges currently claimed. Paragraph [0023] of Placek states that the polymers are prepared using "more preferably 1 to 30 wt %, more preferably 2 to 20 wt % based on the total weight of the monomer mixture of one or more ethylenically unsaturated ester compounds of formula (I)". Paragraph [0024] then gives examples of formula (I) (it actually states component (a), but as there are no other disclosures of component (a) in the Placek specification, it is believed that this paragraph is meant to refer back to formula (I) of para. [0023]). Examples of the acrylate component of formula (I) include ethyl (meth)acrylate and tert-butyl (meth)acrylate (or tertiary butyl (meth)acrylate). Ethyl (meth)acrylate and tertiary butyl (meth)acrylate are the solubility monomers used for the polymer of claim 12 of the current application. The weight ratio of the ranges of the solubility monomer in claim 12 ranges from 98:2 to 80:10. In other words, the polymers of claim 12 are prepared using 80-98 wt% of a solubility monomer. The ranges of 1 to 30 and 2 to 20 wt% taught as preferred in Placek are outside the scope of the current claims.”
Applicants arguments are not deemed persuasive.  Applicants arguments are not deemed persuasive.  First, Placek is not relied upon for only the preferred embodiments but rather its entirety. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  Therefore, as stated in the above rejection, it is maintained, due to Placek disclosing the monomer mixture of one or more ethylenically unsaturated ester compounds in the amount of 0 to 100 wt%, the weight percent overlaps the claimed ratio ranges from 98:2 to 80:10, meeting the ratio of claim 12 of the present invention.  
Applicants argued: “The Examiner is of the position that it would be obvious to modify the ranges of components (I) and (II) taught in Stohr as preferable for use as a flow improver in fuel using the teachings of Placek, which is directed towards compositions for use in lubricants, to arrive at the present claims. As discussed in paragraph [0018] of the filed specification, the performance of an antifoam is highly dependent on the properties of the bulk fluid. Therefore, the ordinarily skilled person would not expect an antifoam that works will in a lubricant to work well in a fuel because of the differences in the properties of lubricant and fuel fluids.”
Applicants arguments are not deemed persuasive.  The presently claimed invention discloses “a fuel” in the preamble of the claims and fails to specifically claim “a fuel” or a “type of fuel” in the body of the claim.  Therefore, “a fuel” is not given in weight and Stohr modified by Placek have met the limitations of the presently claimed invention.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v, Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). As such the language "...a fuel..." is not afforded patentable weight.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Faul et al. (US 2014/0166287) discloses in the abstract, polymer formulations comprising at least two different solvents having a flashpoint ≥60C, and polymeric compositions obtainable by free-radical polymerization of at least one alkyl (meth)acrylate in the presence of at least one ethylene-vinyl ester copolymer. Multistage process for producing such formulations and the use of such formulations as pour point depressants for crude oils, mineral oils or mineral oil products. 
Qin et al. (US 2011/0263470) discloses in the abstract, a lubricating composition containing an oil of lubricating viscosity and a block copolymer. The block copolymer may contain (a) a hydrophobic first block having C1-30 alkyl (meth)acrylic units, wherein at least 50 wt % of the C1-30 alkyl (meth)acrylic units are C12-15 alkyl (meth)acrylic units, and up to 50 wt % of the C1-30 alkyl (meth)acrylic units are C16 20 alkyl (meth)acrylic units, with the proviso that alkyl groups of the C1-30 alkyl (meth)acrylic units have an average total number of carbon atoms of at least 8; and (b) a second block having (meth)acrylic units further having a heteroatom-containing group providing a polar group.
Bush et al. (WO 2018/057694 A2, does not overcome effective filing date) discloses in the abstract, an antifoam component which includes at least one poly(acrylate) copolymer for use in a diesel fuel.  Poly(acrylate) polymers prepared by polymerizing a (meth)acrylate monomer comprising C1 to C30 alkyl esters of (meth)acrylic acid ("multifunctional monomer") are also disclosed. Other poly(acrylate) polymers prepared by polymerizing (i) a (meth)acrylate monomer comprising C1 to C4 alkyl esters of (meth)acrylic acid ("solubility monomer"); (ii) a (meth)acrylate monomer comprising C5 to C12 alkyl esters of (meth)acrylic acid ("surface tension monomer"); and (iii) optionally at least one additional monomer comprising a solubility monomer, a surface tension monomer, a monomer comprising C1 to C30 alkyl esters of (meth)acrylic acid ("multifunctional monomer"), or combinations thereof are also disclosed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOSHA D HINES whose telephone number is (571)270-5551.  The examiner can normally be reached on Monday thru Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Latosha Hines/Primary Examiner, Art Unit 1771